United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-1398
                                 ___________

Jo Karen McGuire, Individually, and as *
Next Friend of Kandice Raychenne        *
Ball; Kandice Raychenne Ball,           *
                                        *
              Appellants,               *
                                        *
       v.                               *
                                        *
State of Arkansas; Mike Huckabee, in *
his Official Capacity as Governor of    *
the State of Arkansas; Mark Pryor, in   *
his Official Capacity as Attorney       *
General of the State of Arkansas;       *
Arkansas Department of Human            *
Services; Kurt Knickrehm, in his        *
Official Capacity as Director of the    *   Appeal from the United States
Arkansas Department of Human            *   District Court for the
Services; Ray Hanley, in his Official   *   Eastern District of Arkansas.
Capacity as Director of the Division of *       [UNPUBLISHED]
Medical Services for the Arkansas       *
Department of Human Services;           *
Greene County Human Services; H. C. *
Lemmons, Individually and in his        *
Official Capacity as Administrator for *
the Department of Human Services,       *
Greene County Division; Stan Rogers, *
Individually and in his Official        *
Capacity as County Supervisor for the *
Division of Child and Family Services *
with the Greene County Department of *
Human Services; Kathy Ray,              *
Individually and in her Official          *
Capacity as a Family Service Worker       *
for the Greene County Department of       *
Human Services; Dwight Akins,             *
Individually and in his Official          *
Capacity as a Family Support Specialist   *
for the Greene County Department of       *
Human Services; Pat Williams,             *
Individually and in her Official          *
Capacity as a Family Support Specialist   *
for the Greene County Department of       *
Human Services; Greene County Health      *
Department; Lee Presley, in his Official  *
Capacity as Administrator of the          *
Greene County Health Department,          *
                                          *
             Appellees.                   *
                                     ___________

                           Submitted: March 7, 2001

                                Filed: March 13, 2001
                                    ___________

Before WOLLMAN, Chief Judge, FAGG, and BEAM, Circuit Judges.
                             ___________

PER CURIAM.

      Jo Karen McGuire appeals the dismissal of a civil suit she filed on behalf of her
daughter, Kandice Ball, naming various public officials as defendants. Having carefully
reviewed the record, we conclude that the district court1 properly dismissed Ball’s suit.



      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
                                           -2-
      The judgment is affirmed. See 8th Cir. R. 47B. We deny Ball’s motion for
appointment of counsel.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -3-